Citation Nr: 9920529	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to a temporary total rating based on 
hospitalization from September 7, 1993, to October 13, 1993, 
under the provisions of 38 C.F.R. § 4.29.

4.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in part, denied a disability 
rating in excess of 70 percent for the veteran's service-
connected schizophrenia.  


REMAND

Increased rating for schizophrenia

The veteran says that he has been receiving outpatient 
psychiatric treatment on a fee-basis with Dr. Angel Rodriguez 
Gomez since 1975.  Dr. Rodriguez's treatment records from 
1975 to 1984 have been associated with the claims file.  The 
veteran said in an October 1996 statement that he continued 
to receive fee-basis treatment from Dr. Rodriguez.  The RO 
requested records from Dr. Rodriguez for treatment for 
"envenenamiento," and Dr. Rodriguez responded that he had 
never treated the veteran for "poisoning."  It appears that 
the RO combined and confused two entries on the veteran's 
release form, resulting in a confusing request for Dr. 
Rodriguez' treatment records.  It is appropriate that another 
attempt be made to obtain the veteran's treatment records.  
If the RO is again unsuccessful in obtaining Dr. Rodriguez's 
treatment records, the veteran must be told of his 
responsibility to present evidence in support of his claims 
and offered the opportunity to obtain and present these 
records if he wants them to be considered in connection with 
his claims.  See 38 C.F.R. § 3.159(c) (1998).

While this case is in remand status, the RO must obtain the 
veteran's medical records from the VA Medical Center in San 
Juan for treatment from 1993 to the present, and the 
veteran's hospitalization records from West Haven, 
Connecticut, VAMC for September and October 1993.  Ask the 
veteran to provide the names and dates of treatment if he has 
received treatment at any other VAMC since 1993, so that 
those records may be associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

TDIU

The VA examiner in 1996 concluded that the veteran could not 
tolerate employment at that time.  It is not clear, however, 
whether this opinion was based on the veteran's service-
connected schizophrenia or on nonservice-connected conditions 
such as his polysubstance abuse.  It is necessary that the 
veteran's claims file be returned to the 1996 VA examiner so 
that the opinion can be clarified.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (1998); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

During the pendency of this claim, the criteria for 
evaluating mental disorders were changed, effective November 
7, 1996.  At that time, the criteria for determining 
individual unemployability were also amended, and 38 C.F.R. 
§ 4.16(c) was deleted.  However, as the veteran's claim for 
TDIU pre-dates the change in regulations, the RO must 
consider the veteran's claim under the provisions of 
38 C.F.R. § 4.16(c) prior to the effective date of the 
change, and, if it would be more favorable to the veteran, 
subsequent to the date of the change.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).

Paragraph 29 benefits

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In October 1993, the veteran submitted a claim for Paragraph 
29 (38 C.F.R. § 4.29) benefits.  He stated that he had been 
hospitalized at the VA Medical Center in West Haven, 
Connecticut, for his service-connected condition.  He 
submitted a progress note indicating that he had been 
hospitalized from September 7, 1993, to October 13, 1993, for 
post-traumatic stress disorder (PTSD) and depressive 
symptomatology.  In May 1997, the veteran submitted a 
statement indicating that he had filed a claim for Paragraph 
29 benefits 4-5 years earlier for hospitalization at the VA 
Medical Center in West Haven, Connecticut.  

The RO has not requested these VA hospitalization records, 
and these records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO has not adjudicated the 
issue of entitlement to Paragraph 29 benefits.  It was raised 
by the veteran in a 1993 statement to the RO, as indicated 
above, but rating decisions of November 1994 and February 
1996 did not address this issue.  The Board construes the 
veteran's 1997 statement to be a notice of disagreement with 
the failure of the RO to consider and adjudicate the issue of 
entitlement to Paragraph 29 benefits.  See Isenbart v. Brown, 
7 Vet. App. 537 (1995) (NOD can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim); Garlejo v. Brown, 10 
Vet. App. 229 (1997).  

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.  

Competency

In November 1994, the RO determined that the veteran was 
competent to handle disbursement of funds.  The veteran 
disagreed with that determination in his Form 9, submitted in 
August 1995.  That is timely as a notice of disagreement.  
The veteran has not yet been provided a statement of the case 
on that issue.  As with the claim for Paragraph 29 benefits 
above, the veteran must be given the opportunity to submit a 
timely and adequate substantive appeal with respect to this 
issue once a statement of the case is provided, and the issue 
need not be returned to the Board unless he does so.

Accordingly, while the Board sincerely regrets the further 
delay, this case is REMANDED for the following:

1.  Ask the veteran to provide the dates 
of treatment and names of any VA 
facilities at which he has received 
treatment from 1993 to the present.  
Obtain and associate with the claims file 
the veteran's treatment records from (a) 
the VA Medical Center in West Haven, 
Connecticut, for hospitalization from 
September 7, 1993, to October 13, 1993, 
and (b) the VA Medical Center in San Juan 
for all treatment from 1993 to the 
present.  If the veteran indicates 
receiving treatment at any other VA 
medical facility, obtain and associate 
those records with the claims file.

2.  Request that the veteran again 
complete the necessary release for Dr. 
Angel Rodriguez Gomez, so that the RO may 
request the records for his psychiatric 
treatment from 1984 to the present.  If 
the RO is unable to obtain these records, 
tell the veteran and his representative 
of the negative results, so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Ask the veteran to submit an up-to-
date employment statement.

4.  After obtaining as many of the above 
treatment records as possible, return the 
veteran's claims folder to the same 
examiner who conducted the examination in 
December 1996 at the VA Medical Center in 
San Juan in order to obtain a medical 
opinion.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folder.  If 
the examiner concludes that it is 
appropriate to provide the veteran a 
current psychiatric examination, an 
examination should be scheduled.

The examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file, with special attention to 
fee-basis treatment records from Dr. 
Rodriguez and prior VA examination 
reports.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected 
schizophrenia, as distinguished from any 
nonservice-connected disorders present 
(i.e., polysubstance abuse), without 
regard to the age of the veteran.  The 
medical rationale for all opinions 
expressed must be provided.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for (a) entitlement to a 
disability rating in excess of 70 percent 
for schizophrenia, and (b) entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disability (TDIU), to 
include consideration of the provisions 
of 38 C.F.R. § 4.16(c) (1996).

In evaluating the veteran's schizophrenia, 
consider whether either the new or the old 
version of the rating criteria for 
psychiatric disorders is more favorable to 
his claims.  See VAOPGCPREC 11-97; see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The new rating criteria for 
psychiatric disorders cannot be applied prior 
to November 7, 1996, which was the effective 
date of the amended regulations.  See Rhodan 
v. West, 12 Vet. App. 55 (1998).  If either 
version of the rating criteria would be more 
favorable, apply the one more favorable.  If 
the result is the same under either criteria, 
the RO should apply the revised criteria.  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

7.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to a 
temporary total rating under 38 C.F.R. 
§ 4.29 for hospitalization from September 
7, 1993, to October 13, 1993 and 
competency to handle disbursement of 
funds.  Notify the veteran that, if these 
issues are not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (1998).  Allow an 
appropriate period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


